Citation Nr: 0907537	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
type II, due to exposure to herbicides.

2.	Entitlement to service connection for peripheral 
neuropathy, secondary to diabetes mellitus, type II.

3.	Entitlement to service connection for erectile 
dysfunction, secondary to diabetes mellitus, type II.

4.	Entitlement to service connection for hypertension, 
secondary to diabetes mellitus, type II.

5.	Entitlement to service connection for renal dysfunction, 
secondary to diabetes mellitus, type II.

6.	Entitlement to service connection for hypoglycemia, 
secondary to diabetes mellitus, type II.

7.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic lymphocytic leukemia, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
January 1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran testified during a September 2006 Travel Board 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board. At the hearing he provided additional evidence 
consisting of photographs from service and service personnel 
records, along with a waiver of RO initial consideration. 38 
C.F.R. §§ 20.800, 20.1304(c) (2008).

The Board then deferred adjudication of this case in view of 
the stay that had been imposed on matters affected by the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006). 
In Haas, the Court reversed a decision of the Board denying 
service connection for disabilities claimed as a result of 
exposure to herbicides. VA disagreed with the Court's 
decision and appealed it to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit). In the 
interim, to avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that might ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas. The claims affected 
by the stay were those based upon herbicide exposure in which 
the only evidence of exposure was receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam. 
 
Since then in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
the Federal Circuit reversed and remanded the Court's 2006 
Haas decision, and effective January 22, 2009 the Board 
lifted the stay upon adjudication of affected cases. Thus, 
the Board will now proceed with adjudication and disposition 
of the claims in this appeal.

As to the claim for service connection for chronic 
lymphocytic leukemia, a prior February 1995 RO rating 
decision denied the Veteran's original claim for this 
disorder. The Veteran did not appeal from the decision 
following notification that month, and it became final on the 
merits. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104(a) (2008). Consequently, new and material 
evidence must first be submitted before considering the claim 
on its merits. 38 C.F.R. § 3.156(a). The Board has therefore 
characterized this matter as a petition to reopen.

The Board is deciding the claims for service connection for 
diabetes mellitus, type II, in addition to claims for service 
connection for several disabilities as secondary to diabetes 
mellitus. The petition to reopen pertaining to chronic 
lymphocytic leukemia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.	The Veteran had service aboard a naval vessel located 
along the offshore waters of the Republic of Vietnam, and did 
not have temporary duty or visitation within the borders of 
Vietnam. 

2.	In the absence of presumed exposure to herbicides, 
diabetes mellitus, type II, cannot be presumed to have been 
incurred in or as a result of active service.

3.	Since diabetes mellitus, type II is not a service-
connected disability, peripheral neuropathy, erectile 
dysfunction, hypertension, renal dysfunction, and 
hypoglycemia premised upon a secondary etiological 
relationship to diabetes mellitus were not incurred in or as 
a result of active service.


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for 
diabetes mellitus, type II, due to exposure to herbicides in 
service, are not met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.	The criteria for a grant of service connection for 
peripheral neuropathy, secondary to diabetes mellitus, type 
II, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

3.	The criteria for a grant of service connection for 
erectile dysfunction, secondary to diabetes mellitus, type 
II, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

4.	The criteria for a grant of service connection for 
hypertension, secondary to diabetes mellitus, type II, are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).

5.	The criteria for a grant of service connection for renal 
dysfunction, secondary to diabetes mellitus, type II, are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

6.	The criteria for a grant of service connection for 
hypoglycemia, secondary to diabetes mellitus, type II, are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice letters 
dated from April and May 2003, which notified him as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision. The December 2003 Statement of the Case (SOC) 
explained the general criteria to establish a claim for 
service connection, including on the basis of a secondary 
relationship to an already service-connected disability. The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, a 
March 2006 supplemental letter provided notice concerning 
both the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). Here, the VCAA notice met this standard in that 
it preceded issuance of the August 2003 rating decision on 
appeal.
 
The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining the Veteran's 
service treatment records, personnel records, and records of 
VA outpatient treatment. As the primary theory of recovery 
stated is of presumptive service connection due to Agent 
Orange exposure, and does not specifically involve a 
potential direct causal nexus between current disability and 
in-service injury or disease, a VA medical examination has 
not been completed nor does it appear this would be of 
substantial value to development of the claims. See McClendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002). The Veteran testified 
during a September 2006 Travel Board hearing. He has provided 
records from several private treatment providers, and 
personal statements in support of his claims. The record as 
it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 



Analyses of the Claims

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(a) (2008). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law and regulations further provide that a 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, 
those diseases that are listed at 38 C.F.R. § 3.309(e) shall 
be presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent 
or more at any time after service, with the exception that 
peripheral neuropathy must manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
service. 38 C.F.R. § 3.307(a)(6)(ii). The provisions for 
presumptive service connection nonetheless do not preclude a 
claimant from establishing service connection with proof of 
actual direct causation, on the basis that his exposure to 
Agent Orange led to the development of the claimed disability 
after service. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994).


Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                 In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice- connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

Diabetes Mellitus, Type II

The Veteran seeks to establish service connection for 
diabetes mellitus, type II based upon alleged exposure to 
Agent Orange in service. Since the current record does not 
establish that the Veteran had qualifying service in the 
Republic of Vietnam as defined by applicable law, there is no 
basis to presume that Agent Orange exposure occurred. This 
claim is therefore being denied.

When considering that there is of record a current diagnosis 
of diabetes mellitus, type II as a claimed disability from 
recent VA and private treatment providers, the determinative 
issue is whether diabetes mellitus has a causal nexus to 
service, particularly whether it is associated with presumed 
exposure to herbicides during service. As indicated, under VA 
law a veteran who served in the Republic of Vietnam during 
the Vietnam era will be presumed to have had herbicide 
exposure, absent probative evidence to the contrary. The 
applicable regulation further defines service in the Republic 
of Vietnam as including service in the waters offshore and in 
other locations, provided that the conditions of service 
involved duty or visitation in Vietnam. See 38 C.F.R. § 
3.307(a)(6)(iii).

The Veteran's service personnel file confirms that he had 
service aboard several naval vessels, including  the U.S.S. 
Newport News, a destroyer. Personnel records further show 
that he was eligible for receipt of the Vietnam Service Medal 
based on his participation in various operational campaigns. 
He was also deemed eligible for receipt of the Combat Action 
Ribbon based on having participated in surface combat action 
while coming under enemy shore battery fire aboard the U.S.S. 
Newport News from December 18 to 19th, 1968. There is also a 
record the Veteran has provided of the Navy Unit Commendation 
Ribbon having been awarded to personnel serving aboard the 
U.S.S. Newport News from October 2, 1967 to April 26, 1968 
involving artillery operations against enemy forces located 
along the coastline.  

The Veteran testified that the U.S.S. Newport News traveled 
parallel to the Vietnam coast line on several occasions, on 
one instance estimated to within a half- or quarter-mile 
distance. There is no indication from the evidence or 
otherwise, however, that he ever set foot on land within the 
Republic of Vietnam. The personnel file information also does 
not show that the ship on which he was stationed ever 
traveled on inland waterways, rather than only along the 
coastline. 

The regulatory presumption for established Agent Orange 
exposure requires evidence of such temporary duty on land 
where involving service in the offshore waters of Vietnam. 
The decision of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) is consistent with this provision, 
and further holds that receipt of the Vietnam Service Medal 
is not conclusive evidence of Vietnam service for application 
of presumptive service connection.

The Veteran has also provided an unofficial unit history 
report from a computer database which states that the U.S.S. 
Newport had on one occasion arrived in DaNang, South Vietnam 
on October 9, 1967. Provided the accuracy of this information 
is fully verified there is no specific indication that any of 
the individuals stationed on the vessel disembarked. In 
addition, the Veteran's personnel records confirm his service 
aboard the U.S.S. Newport News is at its earliest in mid-
November 1967. 

As a result, the preliminary conditions for finding presumed 
Agent Orange exposure are not met, since it is not shown that 
the Veteran had actual duty or visitation in the Republic of 
Vietnam. Under applicable legal provisions the claimed 
exposure to herbicides cannot be presumed to have taken 
place. It follows that while diabetes mellitus, type II, is 
recognized under 38 C.F.R. § 3.309(e) as a disorder for which 
presumptive service connection is available, absent deemed 
Agent Orange exposure, this theory does not provide a basis 
for recovery. Rather, there must exist some other plausible 
medical evidence linking diabetes mellitus to service. Since 
the earliest diagnosis of diabetes mellitus of record is 
dated July 1991, and there was no onset of any symptoms of 
this disorder during service, a causal connection between 
diabetes and service on any basis other than herbicide 
exposure is not demonstrated.  

The Board has considered the Veteran's own lay statements in 
this case on whether the disorder claimed is due to service, 
however, as he does not have medical background and training, 
his own statement on the issue of causation is not 
dispositive absent supporting evidence. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). The finding as to whether presumed 
Agent Orange exposure occurred in this case is based on 
reviewing his personnel records and other sources of 
information on occupational duties as has been indicated.

For these reasons, the Board is denying the claim on appeal 
for service connection for diabetes mellitus, type II, as the 
result of herbicide exposure. Since the preponderance of the 
evidence is unfavorable on this claim, the benefit-of-the-
doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Claimed Disabilities Based on a Secondary Relationship to 
Diabetes Mellitus

As the claim for service connection for diabetes mellitus, 
type II, is denied, the Veteran's claims for service 
connection for various disorders as secondary to diabetes 
mellitus cannot be granted. This includes present claims for 
service connection for the disorders of peripheral 
neuropathy, erectile dysfunction, hypertension, renal 
dysfunction, and hypoglycemia. There is no further 
development of the record including by VA medical 
examination, or inquiry on available treatment history 
records that could establish the claims. 

Rather, absent a grant of service connection for diabetes 
mellitus, the claims for secondary service connection 
predicated upon that underlying disability are also denied. 




ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for peripheral neuropathy is denied.

Service connection for erectile dysfunction is denied.

Service connection for hypertension is denied.

Service connection for renal dysfunction is denied.

Service connection for hypoglycemia is denied.


REMAND

The Board is remanding the petition to reopen a claim for 
service connection for chronic lymphocytic leukemia, as due 
to exposure to herbicides, for RO adjudication in the first 
instance and in view of applicable regulations on reopening a 
previously denied claim. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether there has been 
any prejudicial effect to the case).
The consideration of the Veteran's petition to reopen on the 
merits further requires that the Veteran receive notice as to 
the criteria to substantiate his claim. In the decision of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the VCAA 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence. In 
carrying out this notice obligation, VA must consider the 
basis for the previous denial and then provide an explanation 
of what evidence would be needed to substantiate the 
element(s) found insufficient in the previous denial. The 
Court further held that failure to describe what would 
constitute "material" evidence, in particular, in almost 
all circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error. 
On remand, the RO/AMC should issue a supplemental notice to 
the Veteran that comports with these requirements.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran 
another VCAA letter providing a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to the petition 
to reopen a claim for service connection 
for chronic lymphocytic leukemia, due to 
exposure to herbicides, as required by the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of the petition to 
reopen a claim for service connection for 
chronic lymphocytic leukemia, due to 
exposure to herbicides.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



 Department of Veterans Affairs


